Order issued January 10, 2013




                                          In The




                                    No. 05-12-00644-CR
                                    No. 05-12-00645-CR


                            WRYAN EARL COLE, Appellant
                                            We




                            THE STATE OF TEXAS, Appellee


                                        ORDER

       The State’s motion to extend the time for filing a brief is GRANTED and the brief

tendered on December 28, 2012 is ORDERED filed as of that date.




                                                   P~SID~G